Case: 21-2076   Document: 31     Page: 1   Filed: 03/31/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                HARRIET H. KRINER,
                 Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2076
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-774, Judge Scott Laurer.
                 ______________________

                Decided: March 31, 2022
                ______________________

    HARRIET H. KRINER, Taneytown, MD, pro se.

     ANDREW JAMES HUNTER, Civil Division, Commercial
 Litigation Branch, United States Department of Justice,
 Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, TARA K. HOGAN, PATRICIA M.
 MCCARTHY; BRIAN D. GRIFFIN, JONATHAN KRISCH, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________
Case: 21-2076    Document: 31      Page: 2    Filed: 03/31/2022




 2                                     KRINER   v. MCDONOUGH




     Before MOORE, Chief Judge, TARANTO and HUGHES,
                     Circuit Judges.
 PER CURIAM.
     Harriet H. Kriner, the surviving spouse of Army vet-
 eran Delbert Kriner, sought accrued benefits and burial
 benefits from the Department of Veterans Affairs (VA) fol-
 lowing Mr. Kriner’s death. VA’s agency of original jurisdic-
 tion denied the claims, and the Board of Veterans’ Appeals
 agreed. The Board denied the claim for accrued benefits
 because it determined that Mr. Kriner had no pending
 claim with VA on the date of his death, and it denied the
 claim for burial benefits because it determined that Mr.
 Kriner had not been found to have any service-connected
 disability at the time of his death and did not meet any cri-
 teria for non-service-connected burial benefits. The Court
 of Appeals for Veterans Claims (Veterans Court) affirmed
 the Board’s ruling. Kriner v. McDonough, No. 20-0774,
 2021 WL 751539 (Vet. App. Feb. 26, 2021); Appx. 2–14.
     Mrs. Kriner appeals. We vacate the Veterans Court’s
 decision regarding the claim for accrued benefits and re-
 mand for further consideration. We affirm the Veterans
 Court’s decision regarding the claim for burial benefits.
                               I
     We recite the background facts based on the factual
 findings and premises set forth by the Board and the Vet-
 erans Court, which we lack jurisdiction to question in this
 case. Mr. Kriner served in the United States Army from
 May 1954 to May 1957. In 1992, he was awarded a non-
 service-connected pension based on his financial need and
 wartime service, pursuant to 38 U.S.C. § 1521. Kriner,
 2021 WL 751539, at *1; Appx. 57. In 2001, his pension rate
 was increased based on his need for aid and attendance.
 Appx. 54–56. The statute provides for reduction of such a
 pension by the veteran’s annual income. See 38 U.S.C.
Case: 21-2076    Document: 31     Page: 3    Filed: 03/31/2022




 KRINER   v. MCDONOUGH                                     3



 § 1521(b)–(d). In May 2010, VA discovered that Mr. Kriner
 had unreported income and proposed an adjustment of the
 pension. Appx. 45. VA sought eligibility information and
 financial statements from Mr. Kriner and notified him that
 the pension would be terminated if he did not reply in 60
 days. Mr. Kriner did not respond within that time, and VA
 terminated the pension in July 2010, effective retroactively
 to January 2007. Id. It assessed a debt of $80,895 against
 Mr. Kriner, based on payments it had made to him that it
 now determined he should not have received.
      Mr. Kriner sought both a reinstatement of his pension
 and a waiver of the debt. In December 2010, he provided
 the requested financial statements to VA, but the state-
 ments omitted certain information. VA denied the waiver
 request in August 2011, and Mr. Kriner paid the debt in
 full. Appx. 44–47. Mr. Kriner did not appeal VA’s denial
 of the waiver request. As to the reinstatement request, VA
 requested additional financial information, Appx. 51–53,
 but Mr. Kriner did not submit the requested information
 and VA subsequently denied reinstatement, Appx. 48–50.
     Between 2011 and 2015, Mr. Kriner made at least four
 additional submissions to VA seeking reinstatement of his
 pension. Each time, VA denied reinstatement due to Mr.
 Kriner’s failure to submit required information. See Appx.
 42–43; Appx. 39–41; Appx. 35–38; Appx. 33–34. On March
 23, 2015, Mr. Kriner submitted a letter to VA asking it to
 repay the $80,895 sum as well as his “service connected
 pension and aid and attendance plus aggravation.” Appx.
 32. VA received this letter on March 26, and sent Mr.
 Kriner a response in October 2015, acknowledging that it
 received Mr. Kriner’s correspondence “indicating that [he]
 would like to file a claim,” but explaining that “VA regula-
 tions now require all claims to be submitted on a standard-
 ized form.” Appx. 29–31; see 38 C.F.R. § 3.155 (2015).
     Mr. Kriner passed away in January 2016—which, we
 note, was less than a year after his March 2015 letter.
Case: 21-2076     Document: 31      Page: 4   Filed: 03/31/2022




 4                                      KRINER   v. MCDONOUGH



 After his death, Mrs. Kriner submitted a new application
 for service-connected disability compensation and applied
 for accrued benefits and burial benefits. VA denied the
 claims. Mrs. Kriner appealed to the Board, which affirmed
 VA’s denial. Appx. 20–26. The Board determined that
 Mrs. Kriner was not eligible for accrued benefits because
 Mr. Kriner did not have a pending claim on the date of his
 death. Appx. 22–24. And the Board determined that Mrs.
 Kriner was not eligible for burial benefits because Mr.
 Kriner did not die at a VA facility and, at the time of his
 death, had no finding of service-connection for any disabil-
 ity and was not receiving compensation from VA. Appx.
 24–25.
     Mrs. Kriner appealed to the Veterans Court, which af-
 firmed the Board’s decision. Kriner, 2021 WL 751539, at
 *8. The Veterans Court agreed with the Board that Mr.
 Kriner had no pending claim on the date of his death, ex-
 plaining that his request for waiver was finally adjudicated
 in 2011, his informal applications for reinstatement sub-
 mitted between 2011 and 2015 were subsequently aban-
 doned, his March 2015 submission did not meet the
 regulatory requirements of a claim, and Mrs. Kriner’s new
 application for disability compensation was filed after Mr.
 Kriner’s death. Id. at *3–7. The Veterans Court also af-
 firmed the Board’s ruling that Mrs. Kriner was not eligible
 for burial benefits, approving the Board’s rationale. Id. at
 *7–8. After unsuccessfully seeking reconsideration, Mrs.
 Kriner timely appealed.
                               II
      This court’s jurisdiction to review decisions of the Vet-
 erans Court, defined by 38 U.S.C. § 7292, is limited. We
 have jurisdiction to decide an appeal insofar as it presents
 a challenge to a Veterans Court’s decision regarding a rule
 of law, including a decision about the interpretation or va-
 lidity of any statute or regulation. Id. § 7292(a), (d)(1). We
 do not have jurisdiction to review a challenge to a factual
Case: 21-2076     Document: 31      Page: 5    Filed: 03/31/2022




 KRINER   v. MCDONOUGH                                         5



 determination or a challenge to the application of a law or
 regulation to the facts of a particular case, except to the
 extent that an appeal presents a constitutional issue. Id.
 § 7292(d)(2).
                               A
     The pertinent statute governing accrued benefits pro-
 vides, as relevant here, that
     periodic monetary benefits . . . under laws admin-
     istered by the Secretary to which an individual was
     entitled at death under existing ratings or deci-
     sions or those based on evidence in the file at date
     of death (hereinafter in this section and section
     5122 of this title referred to as “accrued benefits”)
     and due and unpaid, shall, upon the death of such
     individual be paid . . . [u]pon the death of a veteran,
     to . . . [t]he veteran’s spouse.
 38 U.S.C. § 5121(a). Although that provision does not itself
 make an express reference to the deceased veteran’s hav-
 ing a claim to the benefits at issue on file at the time of
 death, in Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), we
 held that § 5121 must be read together with 38 U.S.C.
 § 5101(a), which provides that a “specific claim in the form
 prescribed by the Secretary . . . must be filed in order for
 benefits to be paid or furnished to any individual under the
 laws administered by the Secretary.” We held: “Reading
 sections 5101 and 5121 together compels the conclusion
 that, in order for a surviving spouse to be entitled to ac-
 crued benefits, the veteran must have had a claim pending
 at the time of his death for such benefits or else be entitled
 to them under an existing rating or decision.” Jones, 136
 F.3d at 1299. We declared this “the plain meaning of the
 statutory provisions at issue.” Id. at 1299 n.2.
     It is undisputed that Mr. Kriner had no relevant exist-
 ing rating or decision for the benefits now at issue in Mrs.
 Kriner’s claim for accrued benefits. But Mrs. Kriner
Case: 21-2076     Document: 31      Page: 6    Filed: 03/31/2022




 6                                       KRINER   v. MCDONOUGH



 argued in the proceedings on review here, and argues be-
 fore us, that she is entitled to accrued benefits based on an
 unadjudicated claim she alleges Mr. Kriner had on file at
 the time of Mr. Kriner’s death. Appellant’s Inf. Br. at 68.
 The Veterans Court rejected that premise, concluding
 (based on the Board’s findings of fact) that Mr. Kriner had
 no pending claim for benefits on or before his death in Jan-
 uary 2016. Kriner, 2021 WL 751539, at *3–7.
     The Veterans Court affirmed the Board’s determina-
 tions as to each of Mr. Kriner’s submissions filed with VA
 from 2010 to 2015. The rulings on three sets of those sub-
 missions raise no question within our limited jurisdiction.
 First, the Veterans Court explained that Mr. Kriner’s Oc-
 tober 2010 request for waiver of the debt was finally adju-
 dicated in 2011 and there was no record evidence of an
 appeal. Kriner, 2021 WL 751539, at *5. Second, the Vet-
 erans Court explained that Mr. Kriner’s various applica-
 tions for reinstatement of his pension submitted to VA
 between 2011 and 2014 were informal claims that were
 abandoned because VA did not receive, within one year, a
 formal application on the required forms. Id. at *5–6 (cit-
 ing 38 C.F.R. § 3.155(a) (2014); id. § 3.158(a) (2020)).
 Third, the Veterans Court explained that the application
 for service-connected disability that Mrs. Kriner filed was
 received after Mr. Kriner’s death, and thus was not pend-
 ing on or before the date of his death. Id. at *7. Those
 determinations raise no issue of interpretation of a statute
 or regulation or other rule of law, but concern at most the
 application of (non-constitutional) legal rules to the facts of
 this case, which we lack jurisdiction to review.
      What remains to be considered, as to the accrued ben-
 efits issue, is the Veterans Court’s treatment of Mr.
 Kriner’s March 2015 letter to VA. We liberally construe
 Mrs. Kriner’s brief as presenting challenges to two legal
 conclusions the Veterans Court reached in holding that the
 March 2015 submission was legally insufficient for pur-
 poses of 38 U.S.C. § 5121.
Case: 21-2076     Document: 31      Page: 7    Filed: 03/31/2022




 KRINER   v. MCDONOUGH                                        7



     As noted above, on March 23, 2015, Mr. Kriner sent a
 letter to VA asking it to repay the $80,895 sum he had paid
 back to VA and also to pay him unpaid amounts of the “pen-
 sion and aid and attendance” to which he asserted entitle-
 ment; and VA received the letter on March 26, 2015. Appx.
 32. VA responded to Mr. Kriner and explained that, under
 VA regulations effective March 24, 2015, all claims had to
 be submitted on a standard form. Appx. 29–31; see 38
 C.F.R. § 3.155 (2015). Mr. Kriner passed away within one
 year of his March 2015 submission, without making any
 additional filings to VA.
      The Veterans Court relied on two legal conclusions in
 holding that Mr. Kriner’s informal correspondence received
 by VA on March 26, 2015 did not suffice for purposes of 38
 U.S.C. § 5121, as applied together with 38 U.S.C. § 5101 in
 Jones. First, the Veterans Court determined that regula-
 tions on the filing of claims that took effect March 24, 2015,
 applied to the correspondence that was mailed one day ear-
 lier (March 23, 2015) but not received by VA until March
 26, 2015. Kriner, 2021 WL 751539, at *4 (citing 38 C.F.R.
 § 3.155(a) (2015)). Second, it determined that (a) under
 those regulations, Mr. Kriner’s correspondence was “at
 most, an intent to file a claim” and (b) such an intent-to-file
 submission was insufficient because a veteran had to have
 on file at death a “claim,” on “a standardized form request-
 ing a VA benefit,” in order for a surviving spouse later to
 obtain accrued benefits. Id. at *5.
      We see no legal error in the Veterans Court’s first con-
 clusion—that VA regulations effective March 24, 2015, gov-
 ern a submission received by VA on March 26, 2015, even
 if the submission was allegedly mailed before that date.
 The Federal Register publication explaining the final rule
 explains that the regulation applies “only with respect to
 claims and appeals filed 180 days” after the date of publi-
 cation of the final rule, which was September 25, 2014—
 making the effective date March 24, 2015. Standard
 Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686
Case: 21-2076     Document: 31     Page: 8    Filed: 03/31/2022




 8                                      KRINER   v. MCDONOUGH



 (Sept. 25, 2014) (emphasis added). We have been shown no
 legal error in the Veterans Court’s conclusion that, for this
 purpose, a claim is properly viewed as “filed” when re-
 ceived, as VA regulations provide in related contexts. See
 Kriner, 2021 WL 751539, at *4–5 (citing 38 C.F.R.
 § 3.155(a) (2014) (formal claim received within one year of
 VA’s mailing of formal application form is “considered filed
 as of the date of receipt of the informal claim”); 38 C.F.R.
 § 3.155(d)(1) (2015) (complete claim received within one
 year of intent to file is “considered filed as of the date of
 receipt of the intent to file a claim”)). We thus affirm the
 Veterans Court’s ruling that the new, intent-to-file regula-
 tions applied to Mr. Kriner’s submission, received after
 March 24, 2015.
      We next consider the Veterans Court’s conclusion that
 an “intent to file a claim” under 38 C.F.R. § 3.155(b) (2015),
 even if submitted less than one year before a veteran’s
 death, is insufficient to provide a basis for a surviving
 spouse to seek accrued benefits. Importantly, submission
 of an “intent to file a claim” under the regulation, if fol-
 lowed within one year by the filing of a “complete claim”
 (which must be submitted on the application form pre-
 scribed by the Secretary, 38 C.F.R. § 3.155(b) (2015); 38
 C.F.R. § 3.1(p) (2015)), means that any benefits awarded
 on the claim can have an effective date as early as the sub-
 mission of the “intent to file a claim,” 38 C.F.R.
 § 3.155(d)(1) (2015). Here, the Veterans Court assumed
 that Mr. Kriner’s March 2015 submission was an “intent to
 file a claim.” Kriner, 2021 WL 751539, at *5 (stating that
 submission was “at most, an intent to file a claim,” and pro-
 ceeding on the premise that it was an intent to file a claim).
 One year had not elapsed after that date when Mr. Kriner
 died in January 2016. Accordingly, in holding the March
 2015 submission legally insufficient for Mrs. Kriner to seek
 accrued benefits, the Veterans Court necessarily concluded
 that only a pending “complete claim,” not a qualifying “in-
 tent to file a claim” (even one that still could have matured
Case: 21-2076     Document: 31     Page: 9    Filed: 03/31/2022




 KRINER   v. MCDONOUGH                                       9



 into a timely complete claim), would have entitled Mrs.
 Kriner to seek accrued benefits under 38 U.S.C. § 5121.
     That legal conclusion is within our jurisdiction to re-
 view. Unlike with the effective-date legal issue, however,
 we do not affirm the Veterans Court’s conclusion. Instead,
 we explain why the Veterans Court’s opinion does not sup-
 ply a sufficient basis for that legal conclusion, but we stop
 short of deciding the legal issue, which calls for further
 analysis than has been provided and which might not have
 to be decided in this case.
     First, although the Veterans Court relied on our 1998
 decision in Jones, that decision does not resolve the issue.
 In that case, we did not have before us, and did not decide,
 an issue as to whether particular submissions that fall
 short of a complete claim sufficed for purposes of § 5121.
 We did not address the “intent to file” regime of 2015, and
 we did not address even the sufficiency of “informal claims”
 under the prior filing regime, 38 C.F.R. § 3.155 (2014). As
 to the latter, we note, the Veterans Court seems to have
 assumed that an “informal claim” would in fact have suf-
 ficed for § 5121 purposes. See Kriner, 2021 WL 751539, at
 *6 (explaining that “the veteran had no pending informal
 claim” for reinstatement because his submissions to VA
 prior to March 2015 were abandoned).
     Second, we have been pointed to no VA regulation that
 answers the present question. Neither the Veterans
 Court’s opinion nor the Secretary’s brief in this court cites
 any regulation that even directly declares the requirement
 we held in Jones to be required by the plain language of 38
 U.S.C. §§ 5121(a), 5101(a), let alone further defines what
 constitutes a sufficient submission for § 5121 purposes.
     Third, if we look at the two statutes interpreted in
 Jones, it is, at a minimum, not clear that the answer to the
 question now before us is dictated by those statutes. Sec-
 tion 5121 does not expressly refer to a “claim,” but, as rele-
 vant here, requires only that the veteran was “entitled at
Case: 21-2076    Document: 31      Page: 10    Filed: 03/31/2022




 10                                     KRINER   v. MCDONOUGH



 death” to certain benefits or that “evidence in the file at
 date of death” entitled the veteran to those benefits. 38
 U.S.C. § 5121(a); see also 38 C.F.R. § 3.1000(d)(4) (“evi-
 dence in the file at date of death” defined as “evidence in
 VA’s possession on or before the date of the beneficiary’s
 death . . . in support of a claim for VA benefits pending on
 the date of death” (emphasis added)). Section 5101, which
 is the source of the Jones “claim” holding, addresses only
 the time at which benefits are distributed by the Secretary:
 it requires that a specific claim “must be filed in order for
 benefits to be paid or furnished.” 38 U.S.C. § 5101(a)(1)
 (emphasis added). That requirement does not demand
 that, for § 5121 purposes, the veteran had to have on file
 something more than a submission that, at the time of
 death, still was legally eligible to mature into a complete
 claim that, if successful, would provide benefits back to the
 time of the submission—which, under § 5101, the Secre-
 tary could pay.
     The foregoing considerations raise questions about the
 Veterans Court’s legal conclusion regarding the insuffi-
 ciency, for purposes of § 5121, of an “intent to file a claim”
 that qualifies under the governing regulation and was sub-
 mitted less than one year before the veteran’s death. We
 do not go further, however, and resolve the issue. We think
 that more analysis than has yet been presented is needed
 to resolve the issue, including more analysis of the “intent
 to file a claim” regime adopted in the 2015 regulations.
 That is one reason for a remand of the accrued-benefits is-
 sue in this case.
     A second reason is that the legal issue just discussed
 may not have to be resolved in order to decide Mrs. Kriner’s
 case (against her). The Veterans Court merely assumed,
 but did not decide, that Mr. Kriner’s March 2015 submis-
 sion was actually a qualifying “intent to file a claim” under
 the regulation. Kriner, 2021 WL 751539, at *5. The perti-
 nent regulation provides for an intent to file a claim to be
 submitted in one of three ways: a saved electronic
Case: 21-2076     Document: 31      Page: 11    Filed: 03/31/2022




 KRINER   v. MCDONOUGH                                        11



 application; a written submission on a form prescribed by
 the Secretary; or an oral communication to designated VA
 personnel that is recorded in writing.              38 C.F.R.
 § 3.155(b)(1)(i)–(iii) (2015); see also Veterans Just. Grp.,
 LLC v. Sec’y of Veterans Affs., 818 F.3d 1336, 1351–52 (Fed.
 Cir. 2016) (discussing the three methods of submitting an
 intent to file). The Veterans Court described Mr. Kriner’s
 March 2015 submission as an “informal communication,”
 Kriner, 2021 WL 751539, at *4, but it did not determine
 that Mr. Kriner’s submission comes within any of the three
 regulatory categories. Nor did the Veterans Court decide
 that the three methods recited in 38 C.F.R. § 3.155(b)(1)
 are the only proper methods for submitting a qualifying in-
 tent to file. If Mr. Kriner’s March 2015 submission did not
 qualify as an intent to file under the regulation, the prem-
 ise of the Veterans Court’s legal conclusion (concerning the
 insufficiency for § 5121 of a qualifying intent to file a claim)
 would not be satisfied in this case. In that event, Mrs.
 Kriner’s accrued-benefits claim might be held to fail with-
 out having to resolve the legal issue we have discussed.
     We vacate the Veterans Court’s decision regarding ac-
 crued benefits, and we remand for further proceedings. We
 leave it to the Veterans Court to decide what issues need
 and should be addressed. 1
                                B
     Mrs. Kriner additionally alleges that she is entitled to
 burial benefits. Appellant’s Inf. Br. at 19. Veterans are
 eligible for burial and funeral expenses when a veteran
 dies as the result of a service-connected disability, 38



     1    No issue has been raised in this court about the
 meaning and significance of 38 C.F.R. § 3.155(a) (2015),
 concerning a ”request for an application form for benefits.”
 We note this provision without either foreclosing or requir-
 ing its consideration on remand in this case.
Case: 21-2076    Document: 31      Page: 12    Filed: 03/31/2022




 12                                     KRINER   v. MCDONOUGH



 U.S.C. § 2307, which may be presumed if the veteran was
 rated totally disabled for a service-connected disability at
 death, see 38 C.F.R. § 3.1704(b). As the Veterans Court ex-
 plained, Mr. Kriner had received no determination of ser-
 vice-connected disability at his death, service connection
 was not required for or determined in awarding the pen-
 sion he had received from 1992 to 2007, and there was no
 evidence that he died of a service-connected disability.
 Kriner, 2021 WL 751539, at *7. Mrs. Kriner’s challenge to
 those factual findings, see Appellant’s Inf. Br. at 71, is not
 within our jurisdiction, see Dolor v. Principi, 123 F. App’x
 988, 990 (Fed. Cir. 2005) (explaining that a determination
 that a veteran’s death is not service-connected is a factual
 finding we cannot review).
      Congress has also provided for VA payment of burial
 and funeral expenses for a veteran whose death was non-
 service-connected when the veteran, on the date of death,
 1) was receiving VA pension or disability compensation, 2)
 would have been receiving compensation but for receipt of
 retired pay, or 3) had certain pending “claims” on the date
 of death, accompanied by evidence “sufficient to grant” the
 claim or that “results in the grant” of the claim. 38 C.F.R.
 § 3.1705(b); see 38 C.F.R. § 3.1(p) (requiring “claim” to be
 “submitted on an application form prescribed by the Secre-
 tary”). Mrs. Kriner argues that Mr. Kriner satisfied the
 third criteria. But the Veterans Court affirmed the Board’s
 factual determination that there was no evidence that Mr.
 Kriner had a pending claim for benefits that was ulti-
 mately granted. Kriner, 2021 WL 751539, at *7. We see
 no legal question within our jurisdiction raised by that rul-
 ing.
     Finally, VA will pay burial and funeral expenses for
 non-service-connected death when a veteran “died while
 hospitalized by VA,” 38 C.F.R. § 3.1706, including when a
 veteran “[w]as properly admitted to a VA facility,” id.
 § 3.1706(b)(1). The Veterans Court affirmed the Board’s
 undisputed factual finding that Mr. Kriner died at a
Case: 21-2076    Document: 31        Page: 13   Filed: 03/31/2022




 KRINER   v. MCDONOUGH                                       13



 private facility. Kriner, 2021 WL 751539, at *8. Mrs.
 Kriner alleges, however, that Mr. Kriner was turned away
 from a VA facility before his death. The Veterans Court
 did not determine whether that fact was true or supported,
 because it determined that Mr. Kriner would not fall
 within the regulation’s coverage regardless.
     We liberally construe Mrs. Kriner’s brief as presenting
 a legal argument that 38 C.F.R. § 3.1706 should be inter-
 preted to authorize burial benefits when a veteran was
 turned away from a VA facility prior to his death. There is
 no basis for that interpretation in the text of the regulation,
 under which a veteran is treated as “hospitalized by VA”
 only in narrowly defined circumstances, such as when a
 veteran is “properly admitted to a VA facility,” “transferred
 or admitted” to certain facilities under the authority of var-
 ious statutes, or on authorized or unauthorized absences
 from VA facilities for less than 96 or 24 hours, respectively.
 38 C.F.R. § 3.1706(b). Mrs. Kriner’s reading does not fit
 the regulation. Thus, we affirm the court’s determination
 that Mrs. Kriner was not entitled to burial benefits.
                               C
     Mrs. Kriner argues that VA violated Mr. Kriner’s
 Fourth Amendment rights by conducting a warrantless
 search without probable cause. Appellant’s Inf. Br. at 4–8.
 But that argument has no relation to her benefits claims.
 This court accordingly lacks jurisdiction over this constitu-
 tional argument. See Johnson v. Shinseki, 340 F. App’x
 649, 651 (Fed. Cir. 2009) (holding that allegations of viola-
 tions of constitutional rights unrelated to the benefits
 claims at issue were not genuine constitutional issues that
 would invoke this court’s jurisdiction).
                               III
    For the foregoing reasons, we affirm the Veterans
 Court’s decision as to burial benefits, vacate its decision as
Case: 21-2076      Document: 31    Page: 14      Filed: 03/31/2022




 14                                     KRINER   v. MCDONOUGH



 to accrued benefits, and remand for further proceedings
 consistent with this opinion.
       The parties shall bear their own costs.
      AFFIRMED IN PART, VACATED IN PART, AND
                    REMANDED